Title: To John Adams from Joseph Bradley Varnum, 20 February 1813
From: Varnum, Joseph Bradley
To: Adams, John



Honored Sir
Washington Feb. 20th. 1813

I have had the honor of Receiving your Letter of the 4th. Instant, for which and many other valuable & Instructive Communications from you, I tender you my most cordial and grateful acknowledgements.
I am in hopes, that our next Campaign will be more prosperous than the last great Exertions are making to open it, by Land, with Vigour. The late Success of the Frigate Constitution, the news of which we received Yesterday, by the arrival of a schooner, Prise to the Hornet, in the Deleware, is cause of national Felicitation.—There is now on it’s passage a bill for Augmenting our Navy on the Lakes, and although it may be considered late for a provision of that kind, It is to be hoped, that it will be proved to be better late than never. If it were possible to Unite all the people in defence of our just Rights, I think we should soon have an honourable peace; but while we have so many violent partizans in favour of our Enemy, and opposed to our own Government, as now appear amongst us; we have to Expect a Continuance of the War, and yet it must be Carried on with Vigor, or our Heroes and Statesmen of the Revolution, will have bestowed their labour, exhosted their Treasure, and Spilt their blood in Vain to procure Independence, and for the defence of personal Rights.—
I am Sir with great Respect / and Esteem, your / Obdt. Servant

J. B. Varnum